Gilbert, J.,
dissenting. Under the statement of the pleadings *263and the evidence it appears that on November 7, 1923, at a regular meeting the commissioners of roads and revenues of Brooks County formally adopted a resolution, after reciting certain reasons therefor, “that further co-operation with the present system be withdrawn, and no funds be paid out by this body for this purpose after December 31st, 1923.” The term “present system!’ has reference to the system of dipping for tick-eradication under the statute of this State. The petition for mandamus to require the commissioners to perform their duty under this statute was filed in December, 1923. A rule nisi thereon was granted on December 19, 1923. The interlocutory hearings in pursuance of the rule nisi took place on December 29, 1923. A portion of the judgment rendered, and on which error is assigned, provides: “The commissioners will co-operate with him [State veterinarian] until such time [July 31, 1924], and after such date whether they will or will not do so is left to the judgment and discretion of the commissioners.” It must be confessed that the judgment is not entirely clear. Whether the judge meant the words “the commissioners will co-operate” to be a mandate requiring them to cooperate, or whether it was an expression of opinion that the commissioners would voluntarily do so, can not be stated with certainty. If it is a mandate, then I think the judgment was correct under the law and the evidence, and an affirmance should follow. If it was a denial of a mandamus, then a reversal should follow. The resolution of the commissioners was a definite statement and announcement of a refusal to abide by the statute controlling in the situation. Whatever may have been their reasons therefor, however well founded in fact and logic such reasons may have been, there was but one question for the commissioners to determine; and that was, what is the law? The ruling of the majority to the" effect that mandamus “is not an appropriate remedy to compel a general course of official conduct for a long series of continuous acts to be performed under varying conditions” is undoubtedly sound law. Some of the prayers in the petition were, under this ruling, inappropriate and could avail petitioner nothing. One of the prayers, however, was “to compel [the commissioners] to comply with the provisions of the .tick-eradication law.” The resolution of the commissioners already passed was a definite announcement of their refusal to obey the law. “When the case presents a. *264single occasion, and calls for an action which is presently determinate, it is entirely practicable to direct the act by mandamus.” Jackson v. Cochran, supra. “Where the act required to be done involves the exercise of some degree of official discretion and judgment upon the part of the officer charged with its performance, the writ may properly command him to act, or, as is otherwise expressed, may set him in motion; it will not further control or interfere with his action, nor will it direct him to act in any specific manner.” Richmond County v. Steed, 150 Ga. 232 (103 S. E. 253). For these reasons I am compelled to dissent from the judgment; I am authorized to say that Presiding Justice Beck concurs in this dissent.